EXAMINER'S AMENDMENT
This action is a response to the communication received on 2/18/2022. Examiner acknowledges the amendments made to claims 1, 10, 11, 13, 17, and 20.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Otilia Gabor on 3/4/2022.
The application has been amended as follows: 

providing to a computer a patient model including one or more regions of interest (ROIs) for the radiotherapy treatment; and 
generating an optimized treatment plan for the radiotherapy treatment by executing on a processor the following steps:
defining a delivery coordinate space (DCS) having a set of candidate vertices, each respective candidate vertex defining a respective beam's eye view (BEV) plane;
for each respective ROI of the one or more ROIs:
solving an adjoint transport to obtain an adjoint solution field from the respective ROI; and
for each respective candidate vertex in the DCS:
for each pixel of the respective BEV plane defined by the respective candidate vertex:
evaluating an adjoint photon fluence originating from a respective beamlet incident from the respective candidate vertex 
evaluating a respective dose of the respective ROI from the respective beamlet using the adjoint photon fluence;
for each respective candidate vertex in the DCS:
for each pixel of the respective BEV plane defined by the respective candidate vertex:
evaluating a respective BEV score of the respective pixel using the doses of the one or more ROIs evaluated for the respective beamlet incident from the respective candidate vertex and passing through a respective pixel; and
determining one or more BEV regions in the respective BEV plane based on the BEV scores of the pixels of the BEV planes corresponding to the set of candidate vertices in the DCS;
determining a BEV region connectivity manifold based on the BEV regions of the BEV planes of the set of candidate vertices in the DCS, the BEV region connectivity 
determining one or more optimal treatment trajectories based on the BEV region connectivity manifold; and 
storing said optimized treatment plan in said computer, said computer being configured to execute the optimized treatment plan for the radiotherapy treatment.


11. (Currently Amended) A computer-implemented method of trajectory optimization for radiotherapy treatment, the method comprising:
providing to a computer a patient model including one or more regions of interest (ROIs) for the radiotherapy treatment; [and]
generating an optimized treatment plan for the radiotherapy treatment by executing on a processor the following steps:
defining a delivery coordinate space (DCS) having a set of candidate vertices, each respective candidate vertex defining a respective beam's eye view (BEV) plane;
identifying a plurality of candidate energy modes for the radiotherapy treatment;
for each respective energy mode of the plurality of candidate energy modes:
for each respective BEV plane of a respective candidate vertex in the DCS:
for each respective ROI of the one or more ROIs: 
evaluating a respective dose of the respective ROI from a respective beamlet incident from the respective candidate vertex 
evaluating a respective BEV score of the respective pixel using the doses of the one or more ROIs evaluated for the respective beamlet; and
determining one or more BEV regions in the respective BEV plane for the respective energy mode based on the BEV scores of the pixels of the BEV planes corresponding to the set of candidate vertices in the DCS; and
determining a respective BEV region connectivity manifold for the respective energy mode based on the BEV regions of the BEV planes of the set of candidate vertices in the DCS, the respective BEV region connectivity manifold representing connections between contiguous BEV regions between adjacent vertices; and
determining a plurality of candidate sets of optimal treatment trajectories by:
for each respective energy mode of the plurality of candidate energy modes:
determining a respective candidate set of optimal treatment trajectories based on the respective BEV region connectivity manifold for the respective energy mode; and
selecting one of the plurality of candidate sets of optimal treatment trajectories as a final set of optimal treatment trajectories based on an objective and 
storing said optimized treatment plan in said computer, said computer being configured to execute the optimized treatment plan for the radiotherapy treatment.
.
17. (Currently Amended) A computer-implemented method of trajectory optimization for radiotherapy treatment, the method comprising:
providing to a computer a patient model including one or more regions of interest (ROIs) for the radiotherapy treatment; [and]
	generating an optimized treatment plan for the radiotherapy treatment by executing on a processor the following steps:
defining a delivery coordinate space (DCS) having a set of candidate vertices, each respective candidate vertex defining a respective beam's eye view (BEV) plane;
identifying a first energy mode and a second energy mode for the radiotherapy treatment;
for the first energy mode:
determining a first BEV region connectivity manifold by evaluating doses of the one or more ROIs for each respective BEV plane corresponding to each respective candidate vertex of the DCS using transport solutions for the first energy mode;
for the second energy mode:
determining a second BEV region connectivity manifold by evaluating doses of the one or more ROIs for each respective BEV plane corresponding to 
determining a set of optimal treatment trajectories based on the first BEV region connectivity manifold and the second BEV region connectivity manifold; and
storing said optimized treatment plan in said computer, said computer being configured to execute the optimized treatment plan for the radiotherapy treatment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the closest prior art found was US 2017/0354832 (Bush et al., hereinafter Bush) and US 2008/0004845 (Failla et al., hereinafter Failla). Bush discloses the following steps:
providing a patient model including one or more regions of interest (ROIs) for the radiotherapy treatment (Fig. 3 "300"); and 
defining a delivery coordinate space (DCS) having a set of candidate vertices, each respective candidate vertex defining a respective beam's eye view (BEV) plane (Fig. 3 “300"); and further

determining one or more optimal treaiment trajectories based on the BEV region connectivity manifold (Fig. 3 "304").
Bush does not teach the following:
for each respective ROI of the one or more ROIs:
solving an adjoint transport to obtain an adjoint solution field from the respective ROI )); and
for each respective candidate vertex in the DCS:
for each respective pixel of the respective BEV plane defined by the respective candidate vertex:
evaluating an adjoint photon fluence originating from a respective beamlet incident from the respective candidate vertex and passing through the respective pixel by performing ray tracing of the adjoint solution field.
 Failla discloses a method for optimizing radiation treatment planning using a different algorithm. While Failla discloses adjoint photon transport calculations to improve radiation therapy planning (see paragraphs 14 and 15), the method disclosed by Failla does not determine a set of optimal treatment trajectories based on a BEV region connectivity manifold.
Thus one of ordinary skill in the art would not be think to adapt the optimization method disclosed by Bush by using Failla because they use different optimization algorithms. Neither art 
Claims 2-10 are dependent on allowed matter from claim 1 and are allowed.

 With regards to claims 11 and 17, the prior art of record does not teach or suggest a method, as claimed by Applicant, where trajectory optimization uses BEV region connectivity manifolds obtained by evaluating a respective dose of the respective ROI from a respective beamlet incident from the respective candidate vertex and passing through a respective pixel of the respective BEV plane using transport solutions for a respective energy mode.
Claims 12-16 and 18-20 are dependent on allowed matter from claims 11 or 17 and area allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791